Citation Nr: 1634256	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 9, 2014 for a grant of a total disability rating based on individual unemployability (TDIU), due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1997 to August 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2016, the Veteran testified at a video conference hearing at the Cleveland RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board can adjudicate this matter, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  The Veteran is seeking entitlement to an effective date prior to April 9, 2014 for the grant of TDIU.  During the June 2016 hearing, he asserted that he worked as a car salesman with his former employer until October 26, 2011, when he resigned from his position on account of his service-connected disabilities.  According to the Veteran, he has not returned to work since this date except for a period between December 26, 2013 and April 8, 2014, when he returned to work with his former employer in a reduced role until he again was compelled to leave his employment due to the adverse impact of his service-connected disabilities. 

In support of his testimony as to the dates of his employment, the Veteran authorized VA to contact his former employer and request that it have someone verify that the Veteran worked for the time period that he asserts.  With regards to the verification of the period of employment between December 26, 2013 and April 8, 2014, VA received a correspondence dated in May 2015 from a Ganley Automotive and signed by an employee which indicated that the Veteran did indeed work with the company in a part-time position from the period between December 26, 2013 and April 8, 2014.  

However, as for the verification of the period of employment which purportedly ended on October 26, 2011, the claims file is bereft of any documentation which confirms that the Veteran did stop working on this date with his former employer.  The record does contain a copy of a document entitled "request for Employment Information in Connection with Claim for Disability Benefits" (VA Form 21-4192), and a corresponding fax cover sheet sent by the Veteran, both of which are dated in May 2012.  That being said, there is no indication that the RO ever sent this verification form to the Veteran's former employer or that the company ever responded with a completed and signed form that detailed exactly when the Veteran ceased his employment and how much he was earning at that time.  Indeed, the record does not contain a copy of any notice sent to the former employer prior to the verification form utilized to confirm that the Veteran returned to work with his former employer between December 26, 2013 and April 8, 2014. 

The RO must contact the Veteran's former employer and obtain verification of when he stopped working with the company. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a new Form 21-8940 that details his work history from March 2009 forward, to include any recent work history since April 2014.  Thereafter, obtain a completed Form 21-4192 from Ganley Chevrolet regarding the Veteran's reported employment from March 2007 to October 2011. 

If the Veteran identifies any additional employers, obtain Forms 21-4192 from those employers as well. 

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the TDIU claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




